Citation Nr: 0801567	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-28 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946 and from April 1952 to January 1967.  He died in 
November 2004, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2007).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death or be etiologically related to the 
cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

In the case at hand, the Certificate of Death states that the 
immediate cause of the veteran's death was lung cancer, non-
small cell type, and another significant condition that 
contributed to his death was arteriosclerotic cardiovascular 
disease.  The veteran was not service connected for either 
condition, and a July 2005 VA medical opinion states that, 
despite the veteran's exposure to asbestos while in service, 
it is less likely as not that the veteran's lung cancer was 
caused by or a result of exposure to asbestos.  Rather, the 
examiner believed that the veteran's lung cancer was most 
likely caused by or a result of his long history of cigarette 
smoking.

The Board notes, however, that a VA examiner's opinion has 
not been sought with respect to the question of whether the 
veteran's arteriosclerotic cardiovascular disease, which 
according to the death certificate was a significant 
contributing cause of his death, was related to his military 
service.  To this end, the Board notes that the veteran's 
February 1956 extension examination report reflects a 
standing blood pressure reading of 144/90, and several other 
examination reports note diastolic blood pressure reading in 
the high 80s.  For VA purposes, hypertension means that 
diastolic blood pressure is predominantly 90 mm. or greater, 
and/or systolic blood pressure is predominantly 160 mm. or 
greater.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) 
(2007).  Given that a medical professional has not had the 
opportunity to review and comment on these records, the Board 
believes that a remand is warranted.  

On remand, the RO should also request that the appellant 
notify VA of the existence of any VA or private medical 
records that may be relevant to her claim, and the 
appropriate steps should be taken to obtain any such records.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to this 
claim.  After obtaining any necessary 
authorization from the appellant, the RO 
must obtain any outstanding medical 
records and associate them with the claims 
file.  The RO should specifically request 
any VA medical records that are not 
currently on file that relate to the 
claim.  Specifically, the RO should 
determine whether the veteran visited a VA 
medical center after his January 1967 
separation from service.  If any of the 
requested records do not exist or cannot 
otherwise be obtained, that fact should be 
noted in the claims file.

2.  The claims file should then be sent to 
an examiner with the appropriate expertise 
to review the veteran's medical records 
and determine whether the veteran's 
arteriosclerotic cardiovascular disease is 
at least as likely as not (a 50 percent 
probability or more) related to his 
military service.  In particular, the 
examiner should comment on any high blood 
pressure readings taken while the veteran 
was in service.  If the expanded record 
contains medical records from shortly 
after the veteran's January 1967 
separation from service, the examiner 
should determine whether the veteran's 
arteriosclerotic cardiovascular disease 
may be attributed to within one year of 
his separation from service.  

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

3.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the appellant and her representative must 
be provided a supplemental statement of 
the case.  The appellant must then be 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

